DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating     
    obviousness or nonobviousness.

4.	Claims 1-3, 6-9, 11, 13-16, 19 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhao et al. (US Patent 9,526,587, hereinafter Zhao-587) in view of Zhao et al. (US Patent   9,134,150, hereinafter Zhao-150). 
Regarding claim 1, Zhao-587 discloses a method for detecting image degradation during a surgical procedure, the method comprising: 
receiving images of a surgical instrument (Zhao-587, col. 4, lines 4-14, capturing a first image of a tool that includes multiple features defining a first marker, where at least one of the features of the first marker includes an identification feature; determining a position for the first marker by processing the first image; determining an identification for the first marker by using the at least one identification feature by processing the first image; and determining a tool state for the tool by using the position and the identification of the first marker).
Zhao-587 does not explicitly disclose, but Zhao-150 discloses: 
obtaining baseline images of an edge of the surgical instrument; 
comparing a characteristic of the images of the surgical instrument to a characteristic of the baseline images of the edge of the surgical instrument, the images of the surgical instrument being received subsequent to the obtaining of the baseline images of the edge of the surgical instrument and being received while the surgical instrument is disposed at a surgical site in a patient; 
determining whether the images of the surgical instrument are degraded, based on the comparing of the characteristic of the images of the surgical instrument and the characteristic of the baseline images of the edge of the surgical instrument; and
generating an image degradation notification, in response to a determination that the images of the surgical instrument are degraded (Zhao-150, col. 12, lines 39-59, FIGS. 9A and 9B are two different images of a target 210 containing multiple self-referential markers, in accordance with an embodiment. The images were obtained using a prototype calibration fixture in accordance with FIG. 3A.  The imaged target 210 includes two groups of sixteen markers, with the groups separated by a straight dark bar 212 that can be used as a slanted-edge MTF feature. The markers and the dark bar 212 are set against a white background that can be used for the determination of a color/white balance adjustment for the imaging system. A portion of an image of a particular marker can be separately processed (i) so as to determine image coordinates for one or more of the localizer features of the marker, and (ii) to determine the identification of the marker so that the target relative coordinates of the marker localizer features can be associated with their image coordinates for use in determining calibration/alignment data for the imaging system. The positions of the marker dots in the images can also be used to formulate coordinate information for use in the generation of calibration/alignment data; col. 13, lines 18-27, the captured image can be processed to determine one or more MTF values. MTF provides a measure of the imaging system's resolution and can be used for diagnostic purposes. By comparing a measured MTF value with a standard MTF value (i.e., an acceptable MTF value for the imaging system in question), a measure of the functionality of the imaging system can be obtained. Where insufficient resolution functionality is indicated, a status and/or failure “notifying” message can be generated to communicate that the imaging system has degraded resolution).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zhao-150’s features into Zhao-587’s invention for effectively measuring functionality of the imaging system based on comparison between a measured MTF value and a standard MTF value. 

Regarding claim 2, Zhao-587and Zhao-150 discloses method according to claim 1, wherein the images of the surgical instrument is received by an image capture device (Zhao-587, col. 14, lines 50-56, FIG. 8 illustrates variations that can occur in the portion 

Regarding claim 3, Zhao-587and Zhao-150 discloses the method according to claim 2, wherein the image capture device is a stereoscopic endoscope including a left-eye lens and a right-eye lens (Zhao-587, col. 14, lines 50-56, FIG. 8 illustrates a surgical instrument 84, tool 26, that may, be within view of an imaging device 86, such as the stereoscopic endoscope 28. The imaging device 86 can include two overlapping fields of view 88 used to capture images of the procedure site and any surgical instrument portion within a field of view).

Regarding claim 6, Zhao-587and Zhao-150 discloses the method according to claim 1, wherein the determination that the images of the surgical instrument are degraded is based at least in part on a difference between the characteristic of the received images of the surgical instrument and the characteristic of the baseline images of the edge of the surgical instrument being greater than a threshold value (Zhao-150, col. 12, lines 39-59, FIGS. 9A and 9B; col. 13, lines 18-27, the captured image can be processed to determine one or more MTF values. MTF provides a measure of the imaging system's resolution and can be used for diagnostic purposes. By comparing a measured MTF value with a standard MTF value (i.e., an acceptable MTF value for the imaging system in question), a measure of the functionality of the imaging system can be obtained. A comparison threshold is well known in the art and considered as an optional/design choice).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 7, Zhao-587and Zhao-150 discloses the method according to claim 1, further comprising determining the characteristic of the images of the surgical instrument by computing a modulation transfer function derived from the received images of the surgical instrument (Zhao-150, col. 13, lines 18-27, the captured image can be processed to determine one or more MTF values. MTF provides a measure of the imaging system's resolution and can be used for diagnostic purposes. By comparing a measured MTF value with a standard MTF value (i.e., an acceptable MTF value for the imaging system in question), a measure of the functionality of the imaging system can be obtained).
The motivation and obviousness arguments are the same as claim 1. 

Regarding claims 8, 9, 11, 13-16, 19 and 20, these claims comprise limitations substantially the same as claims 1, 2, 3, 6 and 7; therefore they are rejected by similar rationale.

5.	Claims 4, 10, and 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhao et-586 and Zhao-150, as applied to claims 2, 8 and 15 above, in view of Lee et al. (US Publication 2019/0378301, hereinafter Lee).
Regarding claim 4, Zhao-587and Zhao-150 discloses the method according claim 2.
Zhao-587and Zhao-150 does not expl;icitly disclose but Lee discloses wherein the characteristic of the baseline images of the edge of the surgical instrument is obtained during an initial image capture device calibration (Lee, para. 0040, calibrating an image device 600 (as shown in FIGS. 6(a), 6(b)) with image capturing units 602, 604, 606, wherein the image capturing units 602, 604 form a first image capturing group (corresponding to a first baseline B1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lee’s features into Zhao-587- Zhao-150’s invention for effectively measuring functionality of the imaging system based on comparison between a measured value and a baseline value as obtained initially or during device calibration. 

Regarding claims 10 and 17, these claims comprise limitations substantially the same as claim 4; therefore they are rejected by similar rationale. 

6.	Claims 5, 12, and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhao et-586 and Zhao-150, as applied to claims 2, 8 and 14 above, in view of Script et al. (US Publication 2016/0210518, hereinafter Script).
Regarding claim 5, Zhao-587and Zhao-150 discloses the method according claim 1.
Zhao-587-Zhao-150 does not explicitly disclose but Script discloses periodically receiving images of the edge of the surgical instrument at a predetermined interval (Script, claim 1, video images, the control system further configured to capture a baseline measurement of the physical space from the depth sensor and to capture subsequent measurements of the physical space from the depth sensor at predetermined time).
It would have been obvious to one of ordinary skill in the art before the effective 

Regarding claims 12 and 18, these claims comprise limitations substantially the same as claim 4; therefore they are rejected by similar rationale.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOI H TRAN/           Primary Examiner, Art Unit 2484